Appeal from a judgment of the Supreme Court, New York County, entered July 15, 1976, which granted petitioner’s application to confirm an arbitration award upon default. Appeal unanimously dismissed, without costs and without disbursements. A judgment made on default is not reviewable (CPLR 5511; Ross v Magid, 22 AD2d 829). However, we have examined the record and have considered appellant’s contentions. If we were not dismissing the appeal, we *556would affirm the judgment (see Bishop v Gilmore, 30 AD2d 696). The arbitrators properly granted petitioner’s request to amend his claim to include interest (submission agreement, art VI), as the agreement inferentially recognized the arbitrators’ right to allow interest (submission agreement, §§ 5, 6). Considering the nature of the claim, it appears that it was capable of liquidation by mere computation and hence petitioner was entitled to interest (see Matter of West, 139 Misc 516; cf. Matter of Simonin’s Sons [Corrao Corp.], 285 App Div 953). Accordingly, the arbitrators properly included interest in the award (cf. Matter of Burke [Corn], 191 NY 437). Concur—Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.